Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about December 9, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of criminal mischief in the fourth degree, making graffiti, and possession of graffiti instruments, and placed him on enhanced supervised probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. An officer testified that he did not lose sight of appellant from the time he saw appellant spray painting graffiti to the time he arrested appellant. The officer also testified that he saw appellant discard a bag containing cans of spray paint, which the officer later recovered. Concur—Gonzalez, P.J., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.